   Case: 1:18-cv-00200 Document #: 26 Filed: 12/19/18 Page 1 of 7 PageID #:184



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


JOSEFA and DOMINGO GALVAN,
Individually and on Behalf
of a Class of Persons
Similarly Situated,                               Case No. 18 C 200

                      Plaintiffs,             Judge Harry D. Leinenweber

           v.

BANK OF AMERICA, N.A.,

                       Defendant.


                      MEMORANDUM OPINION AND ORDER

                               I.   BACKGROUND

     The Plaintiffs bring this putative class action against Bank

of America (“BOA”) seeking damages as a result of BOA’s alleged

violation of the Illinois Consumer Fraud and Deceptive Practices

Act (“ICFA”), 815 ILCS § 505/1 et seq.              They also claim Unjust

Enrichment.     The gravamen of Plaintiffs’ claim is that BOA charged

them a “Legal Order Fee” for responding to a garnishment proceeding

filed in the Circuit Court of Cook County seeking to garnish

Plaintiffs’ BOA savings account and that it did not refund the fee

after the Circuit Court reversed the garnishment and ordered the

fee returned.     The Circuit Court reversed the garnishment because

the Plaintiffs claimed a so-called “wild card” exemption to the

garnishment authorized by Illinois law.            735 ILCS 5/12-1001(b).
   Case: 1:18-cv-00200 Document #: 26 Filed: 12/19/18 Page 2 of 7 PageID #:185



     BOA has moved to dismiss the Complaint alleging that it, as

a national banking institution, has a right to charge such a legal

order fee when responding to a garnishment.                  In support, BOA

attached to its Motion the opinion of the Office of the Comptroller

of the Currency (“OCC”) and its savings account agreement with

plaintiffs which authorizes the charging of such a fee.                          In

response, Plaintiffs move to strike these exhibits as documents

not referenced in the Complaint and thus outside the four corners

of the Complaint, citing Levenstein v. Salafsky, 164 F.3d 345, 347

(7th Cir. 1998).      Plaintiffs also contend in their response brief

that the garnishment froze their checking account where their

Social Security payments were deposited rather than their savings

account in violation of Illinois law.

                   II.    THE ILLINOIS GARNISHMENT LAW

     Under the Illinois garnishment statute, a judgment creditor

may bring a garnishment action in state court seeking to recover

assets held by some entity that is alleged to be holding assets of

the judgment debtor.       The judgment creditor initiates the process

by filing a summons to a garnishee alleged to be holding assets of

the judgment debtor.       The summons discloses the name and address

of the judgment debtor, the amount of the judgment, and the name

of the garnishee.        The statute requires that the notice disclose

a list of a judgment debtor’s rights, including a list of the types

of property exempt from garnishment, the procedure for obtaining

                                     - 2 -
   Case: 1:18-cv-00200 Document #: 26 Filed: 12/19/18 Page 3 of 7 PageID #:186



an exemption, and the procedures for contesting the validity of

the judgment debt.      The garnishee then freezes the asset awaiting

order of the court. In this case the Plaintiffs, judgment debtors,

appeared in court in response to the summons and claimed a wild

card exemption.      The Circuit Court declared the funds sought by

judgment debtor exempt, ordered the freeze lifted, and the fees

returned.

                              III.   DISCUSSION

     In their response brief, the Plaintiffs for the first time

appear to charge BOA with improperly freezing their BOA checking

account, which contained direct deposits of their Social Security

payments.    However, the court order attached to their Complaint

shows that the account sought to be garnished was their savings

account and they claimed a wild card exemption, not a Social

Security exemption.       In any event, the statute does not require

the garnishee to decide whether the property is exempt.                The wild

card exemption is for $4,000.00 of the judgment debtor’s assets.

A garnishee could not in advance know what assets the judgment

debtor wishes to protect until he makes the request.               This is one

of the reasons the statute provides a hearing for an exemption

claim and at which the judgment creditor may object.                   Until an

exemption is allowed by the court, the garnishee must maintain the

asset for the benefit of the parties, subject to order of the

court.   735 ILCS5/12-707(a).

                                     - 3 -
   Case: 1:18-cv-00200 Document #: 26 Filed: 12/19/18 Page 4 of 7 PageID #:187



                    A.   Plaintiffs’ Motion to Strike

     The Plaintiffs’ contend that the fee agreement is outside the

four corners of the Complaint.            However, a savings account is

obviously a “contract” between an account holder and a bank.                     The

former deposits money with the bank and the bank agrees to pay

interest on the deposit.        The Complaint alleges the existence of

a “savings account” with BOA owned by Plaintiffs that was sought

to be garnished and not a checking account. (Paras. 16 and 17).

When a complaint references a document that is central to the claim

the document is considered part of the pleadings. Mueller v. Apple

Leisure Corporation, 880 F.3d 890, 895 (7th Cir. 2018). Therefore,

the savings account contract, including the list of authorized

fees, is part of the Complaint.

     The OCC letter is not evidence but is a record memorializing

an agency’s interpretation of the statute and regulations that it

administers and may be considered the same as any source of law.

The OCC has determined that national banks are authorized to charge

service fees for the garnishment process and a court may consider

such a determination.        Monroe Retail Inc. v. RBS Citizens N.A.,

589 F.3d 274, 283-84 (6th Cir. 2009).          This is reasonable.        A bank

that is subject to a garnishment is obligated to answer the

interrogatories served on it correctly, file them with the clerk

of court, serve notice on the parties, and follow the orders of

the court.    If the bank mistakenly fails to freeze the asset, it

                                     - 4 -
      Case: 1:18-cv-00200 Document #: 26 Filed: 12/19/18 Page 5 of 7 PageID #:188



could lead to liability to the judgment creditor. A charge of

$125.00 is not unreasonable, although whether it is or not does

not bear on the issue of alleged violation of the Illinois Consumer

Fraud Act.        (See the next section.)               The Plaintiffs’ Motion to

strike certain documents in BOA’s Motion to Dismiss is denied.

                      B.    Defendant’s Motion to Dismiss

        A claim of violation of the Consumer Fraud Act (the “Act”)

may    be   based    on    either   deceptive      conduct         or   unfair   conduct.

Robinson v. Toyota Motor Credit Corp., 201 Ill. 2d 403, 417 (2002).

The elements of a claim are (1) a deceptive act or practice by the

defendant; (2) the defendant’s intent that the plaintiff rely on

the deception, and (3) the occurrence of the deception during the

course of conduct involving trade or commerce. Id. (citation

omitted). The Act also includes “unfair” as well as deceptive

conduct. To be unfair, factors considered are whether the practice

offends      public       policy,       whether    it    is        immoral,    unethical,

oppressive, or unscrupulous, and whether it causes substantial

injury to consumers. Id. (citation omitted). Here there is no

deceptive conduct.          The Plaintiffs agreed to the fees in a clearly

disclosed written agreement.              The amount of the fees is not unfair

because      Plaintiffs      had    a    choice—i.e.,         go    with   a   bank   that

maintained lower fees—and they do not claim that they had a lack

of choice.



                                           - 5 -
   Case: 1:18-cv-00200 Document #: 26 Filed: 12/19/18 Page 6 of 7 PageID #:189



     Plaintiffs contend that the circuit court ordered BOA to

refund the fee charged and it did not do so.                Assuming this is

true (BOA contends that it has in fact refunded the fee to

Plaintiffs but did not do so immediately because of an oversight),

it still does not amount to fraud.              Assuming BOA is guilty of

violating a state court order, the correct procedure would be to

request an order of contempt from the Circuit Court.                 Failure to

return a $125.00 fee in violation of a state court order does not

constitute fraudulent conduct, nor does it justify a federal

lawsuit.

     Plaintiffs      cannot     also     maintain    a   claim     for    unjust

enrichment.    Unjust enrichment does not constitute an independent

cause of action but is a condition that may be brought about by

unlawful or improper conduct as defined by law, such as fraud,

duress or undue influence, or based on a contract implied in law.

Touton v. Continental Casualty Company, 877 F.3d 725, 741 (7th

Cir. 2017).     Here there is no fraud, duress, or undue influence

and the parties have a contract so there is no basis for a contract

implied in law.




                                       - 6 -
   Case: 1:18-cv-00200 Document #: 26 Filed: 12/19/18 Page 7 of 7 PageID #:190



                              IV.    CONCLUSION

     For the reasons stated herein, Plaintiffs’ Motion to Strike

is denied.    Defendant’s Motion to Dismiss is granted.




IT IS SO ORDERED.

                                             Harry D. Leinenweber, Judge
                                             United States District Court
Dated: 12/19/2018




                                     - 7 -
